Opinion issued August 27, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-13-00201-CV
                           ———————————
                    THE CITY OF HOUSTON, Appellant
                                       V.
       SOUTHWESTERN BELL TELEPHONE COMPANY, Appellee



            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Cause No. 999968


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. No opinion has

issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                        2